Citation Nr: 9919686	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-27 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The evaluation of the veteran's service-connected 
gastroesophageal reflux disease with esophagitis and dumping 
syndrome, status post Nissan fundoplication. 

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to April 
1991 and from February 1992 to March 1995.  He also had prior 
Marine Corps service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating action of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection and assigned a 
30 percent disability evaluation for gastroesophageal reflux 
disease with esophagitis and dumping syndrome, status post 
Nissan fundoplication, effective from March 10, 1995 and 
denied the veteran's claim of entitlement to individual 
unemployability. 

In September 1997, the veteran testified at a personal 
hearing at the RO.  A transcript of that hearing is 
associated with the record.  In a June 1998 supplemental 
statement of the case (SSOC), the hearing officer continued 
the denials of the claims.

In an October 1998 response to the Board's request for 
clarification, the veteran indicated that he wanted a hearing 
before a Member of the Board in Washington, D.C.  The veteran 
was scheduled for a hearing in December 1998; however, a 
handwritten notation within the record indicated that the 
hearing was to be rescheduled due to weather problems.  The 
veteran was scheduled for, and notified of, a hearing in May 
1999; he failed to report to that hearing.




REMAND

The veteran contends that his service-connected disability is 
more severe than the current rating indicates, such that it 
prevents him from working.  Initially, the Board notes that 
documentation included in the claims folder indicates that 
the veteran has participated in a VA vocational 
rehabilitation program.  Complete records pertaining to 
Chapter 31 benefits are not associated with the record and 
must be obtained prior to appellate disposition.  

The veteran testified that he had received all treatment for 
his service-connected disorder at the Portsmouth Naval 
Hospital and Coast Guard clinic and indicated that he had 
undergone periodic evaluations in connection with his 
temporary disability retired status from the Coast Guard.  It 
is unclear from a review of the claims folder whether 
complete medical records have been requested.  For instance, 
chart extracts dated subsequent to the reports of August 1995 
and May 1997 VA examinations refer to a recent 
cholecystectomy and note that the veteran was scheduled to 
undergo hernia repair surgery; there are no additional 
records referable to either surgery.  Records of any current 
treatment of the disability for which the veteran is seeking 
increased compensation may be highly probative with respect 
to his appeal.  The duty to assist the veteran in obtaining 
and developing available facts and evidence to support his 
claim includes obtaining treatment records to which the 
veteran has referred.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  Thus, VA must attempt to obtain those records to 
which the veteran has referred before any final action may be 
taken by the Board. 

Additional records from a service medical facility were 
submitted directly to the Board by the veteran in September 
1998.  These records have not been considered by the RO.

The Board also notes that the veteran's disability picture is 
a complex one, such that further examination is warranted.  A 
September 1998 chart extract included the comment that the 
veteran continued to experience "some dumping" following 
the cholecystectomy and noted that there was a question as to 
whether the cause of the ongoing symptoms was related to the 
pancreas.  The diagnoses noted on that date included the 
service-connected gastroesophageal reflux disease and 
associated residuals (including status post Nissan 
fundoplication and dumping syndrome) as well as separate 
diagnoses of irritable bowel syndrome (IBS) and chronic 
cholecystitis.  The Board is unable to determine which 
symptomatology is related to the service-connected disorder 
and which is related to nonservice-connected digestive 
disorders.  In addition, the Board is unable to determine 
what relationship, if any, exists between the service-
connected gastroesophageal reflux disease and co-existing 
digestive disorders.  As the Board cannot exercise its own 
independent judgment on medical matters and given the lack of 
distinction between symptomatology related to the service-
connected gastroesophageal reflux disease and that related to 
IBS or chronic cholecystitis, further examination is 
required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The RO has evaluated the veteran's service-connected disorder 
under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (Hernia 
hiatal).  On remand, the RO should consider whether criteria 
other than those listed in Diagnostic Code 7346 are 
applicable.  Under the provisions of 38 C.F.R. § 4.114, 
ratings for various digestive system problems will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture.  A higher rating may be 
assigned for the combined effect of several digestive tract 
difficulties if the overall disability picture warrants it.  

The examination conducted on remand should provide sufficient 
detail to accurately evaluate the veteran's disability, 
including a description of all manifestations of the service-
connected disorder.  For example, the report of the May 1997 
VA examination included a diagnosis of eventration surgical 
wound in epigastrium, but did not include more specific 
findings regarding that scar.  A complete description of all 
related disability is important because, under certain 
circumstances, more than one rating may be assigned for the 
same disability.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In addition, the VA examination conducted must 
include an opinion as to the effect the veteran's service-
connected disability has on his ability to work.  Such an 
opinion is required before the Board can decide the issue of 
a total rating based on individual unemployability.  Friscia 
v. Brown, 7 Vet. App. 294 (1995).  

Finally, the Board observes that in the rating action 
presently on appeal, the RO granted service connection and 
assigned a 30 percent rating for gastroesophageal reflux 
disease and related complications.  The United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (hereinafter, the Court) has made 
a distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-"staged" ratings.  See Fenderson, supra.  On 
remand, the RO should consider a staged rating and explain, 
with applicable effective date regulations, any change in the 
evaluations during the appeal period.  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for 
complaints regarding his service-
connected gastroesophageal reflux 
disorder disability since service.  After 
securing the necessary release, the RO 
should attempt to obtain copies of all 
records from the identified treatment 
sources, including records from the 
Portsmouth Naval Hospital and Coast Guard 
clinic.

2.  The RO should obtain the veteran's VA 
Chapter 31 Vocational Rehabilitation 
folder and associate it with the claims 
folder.  

3.  The veteran should be afforded 
appropriate VA examinations in order to 
determine the current severity of the 
service-connected gastroesophageal reflux 
disease with esophagitis and dumping 
syndrome, status post Nissan 
fundoplication, and to identify all 
residuals.  The claims folder and a copy 
of this remand should be made available 
to the examiner(s) for review prior to 
the examination(s).  The veteran's 
complaints should be recorded in full.  
All indicated testing should be performed 
and all findings reported in detail.  
Findings necessary to rate any identified 
residuals, including scarring, should be 
set forth in detail.  It is necessary 
that the examiner(s) distinguish, to the 
extent possible, between the symptoms and 
impairment due to the service-connected 
gastroesophageal reflux disease and any 
other digestive system disability.  If 
such a distinction is not possible, the 
examiner(s) should indicate the same.  
The examiner(s) should offer an opinion 
as to the medical probability that any 
currently demonstrated digestive 
disorders other than the service-
connected gastroesophageal reflux 
disorder are the proximate result of the 
service-connected disorder.  If no direct 
causal relationship is identified, then 
the examiner(s) should offer an opinion 
as to the degree to which the service-
connected disorder might aggravate any 
additional current digestive system 
disorders.  The examiner(s) should 
express an opinion as to whether the 
extent to which the disabling 
manifestations related to the service-
connected gastroesophageal reflux 
disease, considered alone, without regard 
to any other disability, result in 
impairment of employability.  All 
findings, opinions and bases therefor 
should be set forth in detail.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

5.  After the development requested above 
has been completed, the RO should again 
review the veteran's claims.  This should 
include consideration of the assignment 
of staged ratings for the service-
connected gastroesophageal reflux 
disease, to include residuals 
attributable thereto, taking into 
consideration all applicable rating 
criteria and extra-schedular 
consideration of the claim for 
unemployability.  All evidence submitted 
since the June 1998 supplemental 
statement of the cause should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

